Citation Nr: 1816781	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to May 9, 2012, for the addition of the Veteran's dependent spouse E. S. H. to the payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Washington State Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1995 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

A VA Form 21-686c received on May 9, 2012, represents the first date that the Veteran submitted a claim requesting to add her dependent spouse E. S. H.


CONCLUSION OF LAW

Criteria for an effective date prior to May 9, 2012, for the addition of dependent spouse, E. S. H., to the payment of VA compensation benefits have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran submitted a VA Form 21-626 (declaration of status of dependents).

Analysis

An award of additional disability compensation for a dependent is effective from the latest of the following dates: 

(1) Date of claim. This term means the following, listed in their order of applicability: 

(i) Date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, 

(ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request. 

(2) Date dependency arises. 

(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.

(4) Date of commencement of veteran's award. 

38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. Chapter 18 for an individual who is a child of a Vietnam veteran may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a)(2). The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(b).

The Veteran contends that she informed VA of her current marriage to E. S. H when she purchased a home with a VA loan in January 2007.  

A review of the claims file reveals that the first evidence of the Veteran's current marriage was the VA Form 686c received on May 9, 2012.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence to the contrary showing that the Veteran submitted evidence in January 2007 indicating that she had married E. S. H.  The Veteran has not submitted any evidence dated in January 2007, such as a return receipt, showing that she mailed information about her recent marriage to VA at that time.  There is not clear evidence showing that VA received evidence in January 2007 indicating that the Veteran had married E. S. H.  The weight of evidence shows that evidence was not received by VA within one year of the marriage in June 2006.  Therefore, the date of the claim cannot be the date of the marriage.

A review of the claims file reflects that May 9, 2012, is the earliest date in which notice has been received of the existence of E. S. H. as a dependent spouse.  

The date of claim, May 12, 2012, is later than the date dependence arose - the date of marriage in June 2006.  Payment of VA compensation benefits for the dependent spouse E. S. H. cannot be prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a)(2).  Therefore, the effective date for the payment of service-connected compensation benefits for the dependent spouse E. S. H. is May 9, 2012.  The effective date of the grant of service-connected compensation for a spouse is based on the date that the claim was filed since no evidence of the marriage was received by VA within one year of the marriage.  38 C.F.R. § 3.401. 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that an effective date earlier prior to May 9, 2012, for the payment of service-connected compensation for the dependent spouse E. S. H. is warranted.  Thus, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date prior to May 9, 2012, for the addition of Veteran's dependent spouse E. S. H. to the payment of VA compensation benefits is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


